Citation Nr: 1234722	
Decision Date: 10/05/12    Archive Date: 10/12/12

DOCKET NO.  09-17 353	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a disability rating in excess of 60 percent for service connected benign prostatic hypertrophy/prostatitis.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs





INTRODUCTION

The Veteran served on active duty from June 1978 to June 1981 and from June 1986 to April 2003.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

In June 2010, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to afford the Veteran a new VA examination.  The action specified in the June 2010 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that the Veteran filed formal claims for a total disability evaluation based on individual unemployability (TDIU) due to his service connected disabilities in August 2005 and June 2009.  The RO denied the claims in September 2005 and July 2009 rating decisions.  The Veteran has not appealed either rating decision, and his latest VA examination  indicates that he continues to work full-time.  In the circumstances of this case, there does not appear to be any pending informal TDIU claim.

However, the issue of entitlement to service connection for an acquired psychiatric disability, to include as secondary to service connected benign prostatic hypertrophy/prostatitis, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  



FINDING OF FACT

On August 11, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

As noted above, the Board remanded this case in 2010 for a VA examination, after which a July 2011 supplemental statement of the case continued to deny it.  Thereafter, the Veteran stated that he did not want his case to return to the Board for further appellate consideration as he had decided not to continue his case.  The Board is sympathetic to the Veteran's frustration with the claims process and his medical conditions, and perhaps adjudication of his pending psychiatric claim will address his concerns.  However, since he has withdrawn this appeal, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
MICHELLE L. KANE
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


